Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment filed 2/24/2022.
Claims 1-12 and 21-23 are pending.
The previous rejection of claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Naraghi et al. (US 5,779,938) in view of Solomon et al. (ACS Appl. Mater. Interfaces 2017, 9, 6376-6389), Solomon et al. (Carbohydrate Polymers 181 (2018) 43-55), Umoren et al. (Carbohydrate Polymers 124 (2015) 280- 291) and Ekanem et al. (J Mater Sci (2010) 45:5558—5566) is withdrawn in view of applicant’s amendment.
The previous rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Naraghi in view of Solomon “ACS”, Solomon “Carbohydrate Polymers”, Umoren, Ekanem, and Ma et al. (Journal of Chromatography A, 1165 (2007) 39-44) is withdrawn in view of applicant’s amendment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-12 and 21-23 are allowable over the prior art and for reasons set forth by applicant in the response filed 2/24/2022.
The prior art fails to teach, alone or in combination, a corrosion inhibitor composition as recited in the claims, wherein the composition possesses a hydrodynamic corrosion rate of less than 0.0008 mpy on Grade-2 Ti when applied at a concentration of 0.3-1 wt% after 168 hours of exposure to a 2% HCI solution in seawater at a temperature of 40-70°C.  The particular corrosion inhibitor composition includes three polysaccharides that work together synergistically to provide a corrosion inhibitor composition that has improved effectiveness during acid cleaning/pickling operations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
 5/31/2022